     Case 2:18-mj-02999-DUTY Document 11-1 Filed 12/04/18 Page 1 of 3 Page ID #:86



 1   NICOLA T. HANNA
     United States Attorney
 2   LAWRENCE S. MIDDLETON
     Assistant United States Attorney
 3   Chief, Criminal Division
     LINDSEY GREER DOTSON (Cal. Bar No. 266973)
 4   JOSEPH D. AXELRAD (Cal. Bar No. 274580)
     Assistant United States Attorneys
 5        1500/1400 United States Courthouse
          312 North Spring Street
 6        Los Angeles, California 90012
          Telephone: (213) 894-4443/7964
 7        Facsimile: (213) 894-0141/0142
          E-mail:    lindsey.dotson@usdoj.gov
 8                   joseph.axelrad@usdoj.gov

 9   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
10
                             UNITED STATES DISTRICT COURT
11
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,               No. 2:18-MJ-02999
13
                Plaintiff,                   [PROPOSED] ORDER CONTINUING DATE
14                                           FOR FILING OF INFORMATION OR
                      v.                     INDICTMENT PURSUANT TO SPEEDY
15                                           TRIAL ACT
     KEVIN MCBRIDE,
16                                           [Proposed] Information/Indictment
                Defendant.                   Filing Date: January 11, 2019
17
                                             [Proposed] Post-Indictment
18                                           Arraignment: January 15, 2019
19

20         The Court has read and considered the Stipulation Regarding
21   Filing of Information or Indictment Pursuant to Speedy Trial Act,
22   filed by the parties in this matter on December 4, 2018.            The Court
23   hereby finds that the Stipulation, which this Court incorporates by
24   reference into this Order, demonstrates facts that support a
25   continuance of the date by which an information or indictment must
26   be filed in this matter, and provides good cause for a finding of
27   excludable time pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
28
     Case 2:18-mj-02999-DUTY Document 11-1 Filed 12/04/18 Page 2 of 3 Page ID #:87



 1           The Court further finds that the ends of justice served by

 2   granting a continuance outweigh the best interest of the public and

 3   the defendant in a filing of an information or indictment within the

 4   period specified in Section 3161(b).

 5

 6   THEREFORE, FOR GOOD CAUSE SHOWN:

 7           1.   The date by which an information or indictment in this

 8   matter must be filed is continued from December 7, 2018, to January

 9   11, 2019, as to all defendants.

10           2.   Post-indictment arraignment in this matter is continued

11   from December 17, 2018 at 11 a.m. to January 15, 2019 at 11 a.m.

12           3.   The time period of December 7, 2018, to January 11, 2019,

13   inclusive, is excluded in computing the time within which the trial

14   must commence, pursuant to 18 U.S.C. §§ 3161(b).

15           4.   Nothing in this Order shall preclude a finding that other

16   provisions of the Speedy Trial Act dictate that additional time

17   periods are excluded from the period within which the filing of an

18   information or indictment must occur.         Moreover, the same provisions

19   and/or other provisions of the Speedy Trial Act may in the future

20   authorize the exclusion of additional time periods from the period

21   within which the filing of an information or indictment must occur.

22           IT IS SO ORDERED.

23

24
      DATE                                    UNITED STATES MAGISTRATE JUDGE
25
     Presented by:
26
      /s/ Joseph Axelrad
27    JOSEPH D. AXELRAD
      Assistant United States Attorney
28
     Case 2:18-mj-02999-DUTY Document 11-1 Filed 12/04/18 Page 3 of 3 Page ID #:88



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
